Title: To George Washington from Major General Stirling, 8 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanoc [N.J.] Octobr 8th 1778
          
          I wrote your Excellency Yesterday by Colonel Craig, General Maxwell now sends you the Intelligence he has Just received from Major Howell I hope to have something more explicit from thence tomorrow as two Messengers besides an Officer have been sent for every particular that has lately happened with regard to the Sailing of Ships. I am afraid the Major has not kept a good look out as he Mentions Nothing of the fleet which Sailed under Convoy of the Ship General Robertson &c. went in. the two deserters which Came in this Morng say it is now publicly talked of that the ten Regts are to go to the West Indies, they say that they are Already Compleated by drafts from other Regts without allowing prisoners with us to be estimated as part of their Strenght, and that thier Respective Granadier & light Infantry Companies are to Join their Regts.
          Two deserters of the 40th are this Moment Come in from Staten Island, they say their Incampment is in Sight of the light House, that all the Ships of the Line lay near the hook Yesterday except Ad: Byron’s Ship a 90 Gun lays out side the hook. Ad: Parker Comds in the Bay & about the Narrows, that the fleet was extreemly Sickly some Ships of the line not haveing 50 Men fit for duty, they Call the disorder the black Scurvy; the Spirit of desertion is Universal in their Army Since it has been publickly known that the ten Regts are going to the West Indies, theirs is one of them, that their Officers Baggage is on board the transports that they have all been Measured for linnen Vests & drawers which are all made but not delivered out, they Confirm that these Regiments are all Compleated by drafts from others, that they expect to Sail in a few days. I am your Excellency’s Most Obt Humble Servt
          
            Stirling,
          
        